Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stacey Hailey appeals the district court’s order denying relief on his claims of employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we grant Hailey’s application to proceed in forma pauperis and affirm for the reasons stated by the district court. Hailey v. Donahoe, No. 6:11-cv-00022-NKM-RSB, 2012 WL 4458451 (W.D.Va. July 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.